Mr. Justice HerNÁNdez
delivered the opinion of the court.
This is the first case of its kind, contempt of this Supreme Court, submitted to the original jurisdiction of the same. In the newspaper La Democracia, in the issue numbered 4052, under date of April 7th of this year and under the title: “The Toa Baja Affair. — Evident electoral triumph lost through the inactivity of the Supreme Court. — It is high time. The petition of the Unionist attorney is sleeping because the judge charged with delivering the opinion fails to decide the matter,” there was published an article which literally transcribed reads as follows:
“The Toa Baja Affair. — Evident electoral triumph lost through, the inactivity of the Supreme Court. It is high time. The petition of the Unionist attorney is sleeping because the judge charged with delivering the opinion fails to act- in the matter.
“To the Supreme Court of Porto Rico, which is the highest judicial tribunal in this country, La Democracia has always shown the highest respect, and it will continue so to do.
“But the Unionist Party has interests which it must defend at any cost, and the Unionist press would be criminal if it abandoned the interests of its party.
“At Toa Baja our party won by a majority of votes. And in view of that victory our adversaries had recourse to the most ridiculous tricks, availing themselves of their tico to one on the election board and annulling 108 ballots for the simple, very simple reason that the crosses did not rea,eh the line of the circles which are at the top of the ballots.
“Such a coarse and foolish trick could not prevail, and Mr. Benitez Castaño filed in the Supreme Court an application for the writ of mandamus, upon the result of which remedy depends whether or not the Executive Council will open the packages in order to examine the ballots that have been annulled, and give the victory to the party that won the same in a fair contest.
“Days, weeks and months go by.
“On the 20th instant the appointments will be made according to the majority appearing in the precincts of each municipality which has been segregated.
*137“And Toa Baja will liave a Republican municipal council instead of having, as is just, a Unionist municipal council.
“The judge who has the case is Mr. José Conrado Hernandez. The decision of the matter is delayed by him. And we ask, since the matter involved is a most urgent one which affects the life of a people, that less inactivity be shown and that the opinion be rendered without delay, and that the package be opened and that it be stated whether the ballots in question are null or whether they are valid.
“This is our first signal to be on the alert. We hope that a second signal may not be necessary. ’ ’
As in the said article it is maliciously affirmed that this Supreme Court has not yet disposed of the application for mandamus made by Attorney Benitez Castaño against the Executive Council, it was brought to the attention of the fiscal of this court, in order that he might proceed in accordance with the law approved March 1, 1902, defining the crime of contempt and providing for the punishment thereof; and the fiscal filed an information against Mariano Abril, manager of the' newspaper La Democracia, because he considered that said article constituted the voluntary publication of a false report of the judicial proceedings had before the Supreme Court in the said mandamus proceeding, which was decided with the dispatch required by its nature and in compliance with its official duties by the court, which case comes under subdivision 5 of section 1 of the aforesaid law.
A day having been set for the accused, Don Mariano Abril, to appear and defend himself against the charge, he appeared before this court accompanied by his counsel, Juan Yias Ochoteco, and declared that Luis Muñoz Rivera, the editor of the paper, was the author of the article referred to, but that as the manager of the said newspaper he was responsible for the article because it appeared without any signature; and he alleged in his defense that the said article was nob published with any intention of offending the Supreme Court, but with a view to securing a decision as soon as possible, it having been published after a complaint was made to the *138newspaper La Democracia by Attorney Benitez Castaño, to tbe effect tbat tbe court bad not yet decided tbe mandamus.
Prom tbe evidence taken it appears tbat in tbe issue of tbe same newspaper La Democracia, No. 4041, under date of March 25th last, tbe said Attorney Benitez Castaño, in an article entitled “Elections in Toa Baja,” over bis signature made tbe definite assertion tbat tbe Supreme Court bad not disposed of tbe application for tbe writ of mandamus prayed for against tbe Executive Council, tbe said Benitez Castaño testifying tbat several times be bad asked in tbe office of tbe secretary of tbe Supreme Court, Eugenio Alvarez, tbe assistant secretary, whether tbe same bad been decided; in regard to which matter Alvarez stated tbat be bad no knowledge as to whether or not a decision bad been rendered in the mandamus case, and tbe secretary of tbe court, Antonio P. Castro, testified tbat tbe decision bad been rendered on tbe 25th of February and tbat Benitez Castaño bad not come-to him to ascertain whether or not tbe decision bad been rendered therein.
On these facts tbe fiscal spoke in support of the information and counsel for Abril made such allegations as be deemed proper in defense of tbe accused, protesting tbat be bad not intended to offend tbe court.
In accordance with tbe law of tbe Legislative Assembly, approved March 1, 1902, tbe crime of contempt of a court or tribunal is committed, among tbe other acts mentioned in section 1 of tbe said law, by the voluntary publication of any false or grossly inaccurate report of judicial proceedings.
The report published in tbe same issue, No. 4052, of the newspaper La Democracia, under date of April 7th of the present year, in regard to tbe proceedings bad in tbe matter of tbe application for mandamus filed in this Supreme Court by Attorney Benitez Castaño, is false in every respect, since tbe case was decided on tbe 25th of February by this court denying tbe application, and consequently it is also false tbat *139it was the fault of the judge having charge of the case that the matter had not been disposed of.
The article in La Democracia on which the information filed against Abril is based falls fully within the provisions of subdivision 5 of section 1 of the law of the Legislative Assembly, approved March 1, 1902, inasmuch as it was published in absolute and definite terms without the slightest showing of doubt in regard to the course of tlie mandamus proceeding; and in this manner the false report, that this court was delaying the decision of a matter submitted for its determination, was widely circulated.
We recognize the principle that in every free government the courts of justice are created and maintained not for the benefit of those who discharge the duties of the offices, but for the benefit of society and the protection of the people in the enjoyment of their rights; but we also believe that in order to attain the high purpose for which they were created, it is necessary that they be respected and that they be free from unjust attacks tending to promote a lack of confidence on the part of the public, which should see in such courts the guardians and defenders of its rights.
The liberty of the press is not restricted by this doctrine, because that liberty is one thing and the abuse of the same is another.
But in the present case the court should abstain from imposing any punishment upon Mariano Abril, taking into account the fact that the publication of the article in question was brought about by false information given by Attorney Benitez Castaño, and that Abril himself has protested that it was not his intention to offend the court. We are also constrained so to decide this case by reason of the fact that this is the first case of contempt submitted to the consideration of this court, that the contempt committed is not of a serious nature and that it being a matter which is new *140to the legislation in this Island, it is easy to believe excusable that which was illegal; and we say this because a newspaper editor should have knowledge of and be conscientious in what he publishes, and should not place confidence in reports which he cannot absolutely prove to be true when such reports constitute attacks upon the courts.
For the reasons stated, and taking as a precedent the final judgment of the Supreme Court of Colorado, in the case of People of the State of Colorado ex rel. Chas. Connor v. William Stapleton et al., 23 L. R. A., 787, we are of opinion that in this case all further proceedings are unnecessary, and that no punishment whatever should be imposed upon Mariano Abril.

Discharged.

Chief Justice Quinones, and Justices Figueras and Wolf concurred.